Citation Nr: 1119027	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed honorable active military service from November 6 to December 4, 1980.  

This appeal arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for depression.  

The Board remanded the case for development in December 2009.  The Veteran has relocated to Ohio and his claims have been transferred to the Cleveland RO.  


FINDINGS OF FACT

1.  The Veteran was administratively discharged on his 29th day of active military service because of an adjustment disorder.

2.  No disability arose during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notices were sent to the claimant in March 2007 and in November 2010; however, if the notices provided had contained error, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether VA must provide a VA medical examination or medical opinion, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is sufficient competent medical evidence to make a decision.  This evidence includes the STRs and the Army Board for Correction of Military Records document. 

With respect to the third factor above, the Court has stated that this requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service (a low threshold).  Evidence that indicates that a disability "may be associated" with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case there is no suggestion of a medical nexus and there is no credible lay evidence of continuity of symptomatology.

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and SSA records.  A hearing was provided.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as psychosis and/or other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  As noted in the introduction, the Veteran has not served 90 days in active military service, thus, the presumptions set forth at 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010) are not available to him.  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was received in August 2006, before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  

While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).  

In this case, there is no indication that depression or other psychiatric disability began during active service or for many years thereafter and there is no indication of any depression during active service.  Moreover, while avoidant symptoms were displayed during active service, no personality disorder was actually diagnosed during active service. 

The service treatment reports (STRs) reflect that an adjustment disorder was discovered almost immediately upon entering active service and resulted in the Veteran's administrative discharge only 29 days later.  A November 21, 1980-dated entry in his military health record reflects that the Veteran doubted his ability to adjust to military life.  His mood was mildly depressed with some agitation.  He had vague suicidal ideation.  The report states, "Seems to exhibit characteristics of an avoidant personality disorder.  The report recommends an administrative discharge.

The November 21, 1980, STR does not offer a diagnosis of a personality disorder or mental disorder; it simply mentions a mildly depressed mood, agitation, suicidal ideation, and certain characteristics of a personality disorder.  

In April 2007, a friend of the Veteran reported that there were "dramatic changes" while the Veteran was in the Army.  The friend reported that these changes were apparent during telephone conversations while the Veteran was in active service and by his mail.  He displayed "signs of withdrawal and hatred of where he was at."  

An April 2007 VA psychiatry note reflects that the Veteran reported being depressed since his 1980 discharge from the Army.  He reported that he had not sought any prior treatment for depression.  The psychiatrist offered Axis I diagnoses of major depression, recurrent, and of anxiety disorder, not otherwise specified.  The psychiatrist found no personality disorder.  The psychiatrist did not connect these disorders to active service.  

In October 2007, the Veteran submitted an April 1989 private psychological evaluation that notes recent family problems, but does not mention prior military service.  In fact, it states that the Veteran had no military history.  Depressive and obsessive ideation was observed.  An Axis I diagnosis of adjustment disorder with depressed mood and life circumstance problems was offered.  

In September 2008, the Veteran submitted his VA Form 9, Appeal to the Board of Veterans' Appeals.  He based his appeal on the fact that VA cited to an administrative discharge where, in fact, he was not administratively discharged.  Secondly, he felt that the evidence shows that a claimed disability began during active service.  

In December 2008, the Veteran argued that he was discharged from active service specifically because of depression.  He reported that he was fine until he was traumatized during gas-mask training, at which point he became afraid of people.  

In December 2008, the Veteran also stated that a congenital or developmental disability has never been diagnosed.  With respect to this assertion, it is correct.  A congenital or developmental disability has not been diagnosed and thus, there is no basis on which to undertake an investigation as to whether active service has aggravated such condition.  

A July 2009-dated document from the Army Board for Correction of Military Records reflects that the Veteran commenced active service on November 6, 1980, and that on November 14 he requested to leave the Army because he could not stand the pressure or the physical training.  According to the document, the Veteran was counseled several times thereafter by a drill sergeant and was psychiatrically evaluated on November 21, 1980.  The psychiatric officials indicated that the Veteran exhibited characteristics of an avoidant personality disorder manifested by oversensitivity, social withdrawal, and low self-esteem.  Administrative separation was recommended.  The Veteran was discharged on December 4, 1980, under the Trainee Discharge Program, which discharged individuals who lack the necessary motivation, discipline, ability, or aptitude to become a productive soldier.  The document further notes that current standards call for an "UNCHARACTERIZED" service discharge in these cases, whereas, at that time, an honorable service discharge was authorized.  The document notes that the Veteran had waived his right to a separation examination.  

In July 2009, the Veteran testified before the undersigned Veterans Law Judge that there is no family history of depression.  He testified that he saw a psychiatrist during active service and the psychiatrist told him that he had depression.  He testified that he sought treatment for depression in or around 1983 or 1984 at Pine Bluff VA Medical Center, at which time he began receiving Zoloft.  The Veteran testified that he received Social Security Administration (SSA) disability benefits. 

In December 2009, the Board remanded the case to obtain SSA records.  While the SSA records were obtained, they are unhelpful to the case.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable; however, it is not credible, as there is an indication of lack of veracity.  

The lay evidence lacks veracity because it varies widely from the medical documentation.  Thus, the Veteran is not a good historian.  Whereas he testified that during active service a psychiatrist told him that he had depression, the STRs reflect that he exhibited a mildly depressed mood.  The Veteran also testified that he was first treated for depression in 1983 or 1984 at Pine Bluff VA Medical Center; however, during an April 2007 VA psychiatry treatment session, he reported that he had not sought any prior treatment for depression.  He reported that he was traumatized during gas mask training; however, his STRs reflect that he simply doubted his ability to adjust to military life.  Because of the inconsistencies between the testimony, claims, and assertions and the documented evidence, his testimony, claims, and assertions will not be accorded any weight.  

A lay witness reported "dramatic changes" in the Veteran while he served.  The friend reported that these changes were apparent during telephone conversations and by letters written while the Veteran was in active service.  This opinion does not indicate that a mental disorder arose during active service, but rather, it corroborates the STRs that reflect that the Veteran had difficulty adjusting to military life.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an acquired psychiatric disorder must therefore be denied


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


